Per Curiam:

And now come the plaintiffs in error, by their attorney, Gf. W. Jones, and the defendant in error, by his attorney, Z. C. Tritt; and thereupon comes on for hearing the motion for rehearing of the motion heretofore filed to dismiss, and the motion for a reinstatement of this cause, and after the introduction of the evidence and arguments of the attorneys, the case is submitted to the court. And it appearing to the court, from the evidence presented, that the papers attached to the case-made, after the signature and attestation thereof, referred to in the former opinion handed down upon the motion to dismiss, were properly a part of the case-made when it was settled and signed by the trial judge, it is therefore ordered that the judgment of dismissal of this cause be set aside, and the case be reinstated, to be disposed of in the regular order upon its merits.